Citation Nr: 9917614	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.   97-29 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased rating for residuals, 
prostrate cancer, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The appellant had service from June 1949 to September 1952 
and from March 1954 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision, in which the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service-connection for 
residuals of prostrate cancer due to Agent Orange exposure 
and assigned a 20 percent rating.

During his testimony before the undersigned Member of the 
Board in February 1999, the appellant claimed secondary 
service connection for depression and for impotency.  These 
issues are referred to the RO for appropriate action.


REMAND

In his hearing testimony, the appellant claimed voiding 
difficulties since his prostatectomy.  He should undergo VA 
examination to ascertain the current nature and severity of 
these problems, after all current treatment records are 
obtained from Thomas E. Moody, M.D.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take the necessary 
steps to obtain all current records of 
the veteran's treatment post-
prostatectomy, to include records from 
Dr. Moody.

2.  The RO should schedule the appellant 
for a VA genitourinary examination to 
determine the nature and severity of the 
voiding dysfunction that is post- 
prostatectomy.  The claims file and a 
copy of this remand should be made 
available to the examiner.  All necessary 
studies or tests are to be accomplished 
and the results thereof should be 
reported in detail.  

The examiner should specifically note 
whether the appellant has: (a) urine 
leakage which requires the wearing of 
absorbent materials which must be changed 
2 to 4 times day; or (b) urinary 
frequency with a daytime voiding interval 
less than one hour; or (c) obstructive 
voiding requiring intermittent or 
continuous catheterization. 

3.  The appellant should be given 
adequate notice of the requested 
examination that includes advising him of 
the consequences of failure to report for 
the examination.  If he fails to report 
for the examination, this should be noted 
in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder. 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  Upon readjudication of this 
claim, the RO should evaluate the 
appellant's claim in light of Fenderson 
V. West, 12 Vet. App. 119 (1999). If the 
benefit sought is not granted, the 
appellant and any representative should 
be provided a Supplemental Statement of 
the Case.  The case should then be 
returned to the Board after completion of 
the usual adjudication procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board initiates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


